8 F.3d 71
145 L.R.R.M. (BNA) 2200, 303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MAGNET COAL, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 92-1210.
United States Court of Appeals, District of Columbia Circuit.
Oct. 15, 1993.Rehearing Denied Dec. 28, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review and cross-application for enforcement were considered on the record from the National Labor Relations Board and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the petition for review be denied, and the cross-application for enforcement of respondent's decision and order filed April 30, 1992, be granted, substantially for the reasons stated in the decision and order.   Respondent's determination that petitioner committed an unfair labor practice is supported by substantial evidence.   See Williams Enter., Inc. v. NLRB, 956 F.2d 1226, 1232 (D.C.Cir.1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.